Citation Nr: 0324858
Decision Date: 04/28/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-11 818	)	DATE JUL 28, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On August 29, 2002, the Board of Veterans Appeals (BVA or Board) ordered further development in your case.  Thereafter, your case was sent to the Boards Evidence Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Boards regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants one review on appeal to the Secretary when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellants waiver.  

Following the Federal Circuits decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board continued, for a short time, to request development via the Boards EDU.  

Recently, in light of the Federal Circuit Courts decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the veterans service medical records, if any, from her first enlistment from August 1984 to November 1984.  Contact the appropriate State or Federal agency and obtain all available service personnel records from the veterans two separate enlistments from August 1984 to November 1984 and from November 1989 to September 1996, specifically including all records associated with her separation in an entry level status from her first enlistment, all performance evaluations and a DD Form 214 from her second enlistment.  If no such service medical and/or personnel records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

2.  After completing the above development, make arrangements with the appropriate VA medical facility for the veteran to be afforded a psychiatric examination for dyslexia.  Send the claims folder to the examiner for review.  The VA physician is requested to review the veterans claims folder, to include service medical records, and to conduct an examination.  NOTE: The examiner should feel free to consult with a specialist in a related area, i.e., neurology, if deemed helpful or necessary, and to report on the outcome of such consultation.  In addition to providing a current clinical diagnosis, the physician is requested to provide narrative responses to the following questions.  The examiner should include a rationale for any opinion provided.   

a.  The veteran submitted a four-page article (MedicineNet.com) about dyslexia.  Please review the article, which is in the claims folder, and indicate whether, to your knowledge, the information is generally accurate and relate any additional information about dyslexia you wish to provide.  The Board notes that dyslexia is not specifically listed in the American Psychiatric Associations, Diagnostic and Statistical Manual of  Mental Disorders (DSM-IV), and that reading, mathematical and writing disorders are listed under the chapter covering disorders first diagnosed in infancy, childhood, or adolescence.  Please offer any comments you have on this observation.  

b.  Is dyslexia a more appropriately characterized as a developmental disease or as a developmental defect?  

c.  Did the veteran manifest dyslexia prior to service or during service?   

d.  If the veteran manifested dyslexia prior to service, is it as likely as not that dyslexia was aggravated (permanently increased in severity beyond ordinary progress) during service?  The examiners attention is directed to the service medical records, specifically records of an episode of viral meningitis in January 1995, for purposes of this question.   

e.  If you find it as likely as not that dyslexia was aggravated during military service, please provide your best estimate of the percentage of total disability from dyslexia that is attributable to service aggravation.   

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



